Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.   The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.   Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Rafie (2020/0126748) in view of Nigel James Tolson ( GB 2585394).

Regarding claim 1 , Rafie discloses: a method for correcting phase error in a received signal (para [0020) "The invention further provides a phase correction apparatus which includes in one embodiment means for receiving a distorted signal and means for compensating for the phase of the distorted signal."; 400, FIG. 4, para [0052) "FIG. 4 is a block diagram of a carrier phase synchronization system 400 for use in a node of the wireless network of FIG. 1 in burst mode operation. The system 400 forms an overall carrier phase recovery system."), comprising:
receiving a block of input data symbols comprising a first data symbol and a last data symbol (burst, FIG.1, para [0052) "The system 400 may be implemented in a radio receiver which receives a modulated signal as a series of bursts of data on a plurality of links in a link hopping radio communication system such as the system 100 of FIG. 1. In particular embodiments, each burst may include one or more pilot symbols and data symbols.");
applying an equalization process to the block of input data symbols starting with the first data symbol to produce an equalized block of input data symbols (para [0055) "The signal is provided to the adaptive equalizer 406 which compensates for phase and amplitude variations of the channel. The equalizer 406 produces an equalized output signal (signal i7in FIG. 4) and provides next burst equalizer weights to the fixed equalizer 408 for equalizing a next burst of data. In the illustrated embodiment, the next burst equalizer weights are stored in memory 412 but separate storage may be omitted. The equalizer 406 performs a TIN-spaced adaptive equalization process and an equalized and carrier phase error compensated signal is produced at the output 422.");
de-rotating the equalized block of input data symbols using a first value (coarse estimate, para [0075) "After the phase of the burst is de- rotated by a coarse estimate of the carrier phase, the modulating data of the information-bearing symbols are removed through a decision directed phase recovery apparatus."; FIG.5, para [0076) "FIG. 5 illustrates the detailed block diagram of the carrier phase recovery unit, 410 employed in a burst mode. After the received signal is phase and amplitude compensated by the fixed equalizer the pilot symbols p1andp2 are demultiplexed by the block 506 and processed to obtain a coarse estimate of the carrier phase."); estimating a second value for the equalized block of input data symbols using a reduced complexity model (fine measurement, smoothing process, para [0075) "The fine measurement of the phase is now carried out over these M symbols. The resulting unmodulated symbols: are processed through a non- causal averaging unit to smooth out the carrier phase estimate of the first M symbols of the burst. The parameter is selected based on the burst length and the channel condition. In the embodiment described herein, a value of M=32 is. , used. Other values could be used in other designs. This smoothing process, improves the accuracy of the estimated phase value significantly and enhances the reliability of the phase estimate through reducing to the impact of the additive white Gaussian noise.."; para (0078) "The summer 512 removes the residual phase bias value, phi/4 in Equation 4), from the phase argument, z5, to produce an estimate of the undesired phase distortion, {circumflex over (psi)}O,1)."); and applying a phase error compensation to the equalized block of input symbols based at least in part on the estimated second value (para [0075) "The fine measurement of the phase is now carried out over these M symbols. The resulting unmodulated symbols are processed - through a non-causal averaging unit to smooth out the carrier phase estimate of the first M symbols of the burst. The parameter M is selected based on the burst length and the channel condition."; para [0091) "The fine carrier phase estimation circuit 504 extracts a data- aided carrier phase estimation. The fine carrier phase estimation circuit 504 includes a delay element 520, a multiplier 522, a QAM slicer 524,
a complex conjugate block 526, a multiplier 528, a summer 530, a delay element 532, and a CORDIC algorithm block 534, a table look up; and wherein the computer readable apparatus is configured to be executed in a wireless apparatus having an air interface, the wireless apparatus comprising either (1) a computerized user device, or fila small cell, or Gil} a microcell {See fine measurement, smoothing process, para 0075).
    For claim 1, Rafie (2020/0126748) discloses all the subject matter of the claimed invention with the exception of using a blind QAM in a communication network. Nigel James Tolson from the same or similar fields of endeavor teaches a provision of the blind QAM ( See Figure 15 box blind 16 QAM). Thus, it would have been obvious to the person of ordinary skill in the art at the time of the invention to use the blind QAM as taught by Nigel in the communication network of Rafie for the purpose of modulating the signal.

5.  The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.    The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section
102, if the differences between the claimed invention and the prior art are
such that the claimed invention as a whole would have been obvious
before the effective filing date of the claimed invention to a person having
ordinary skill in the art to which the claimed invention pertains.
Patentability shall not be negated by the manner in which the invention
was made.

7.  Claims 2,3, 5,28 ,32-35  are rejected under 35 U.S.C. 103 as being unpatentable over Rafie in view of Nigel James Tolson and further in view of Nokia Solutions and Network Oy (201 7/0026203) .
  Regarding claim 2, Rafie and Tolson disclose the method of Claim 1. Rafie and Tolson do not disclose: wherein the estimating the second value comprises estimating the second value based at least on a concatenation of at least a portion of points of a constellation formed by the block of input data symbols which exceed a prescribed limit. However, Nokia discloses: phase estimate and equalization (abstract) and further discloses: Example steps for the QAM-Blind method are (again using the assumption that block 13 is the first block containing coded data) as follows (see FIG. 12, including FIGS. 12A and 12B; note that blocks 1205, 1210, 1220-1270, 1280, 1285, and 1290 may be performed by the phase noise tracking and reduction circuitry 270): (FIG.12A, 12B, para [0070)) and further discloses: wherein the estimating the second value comprises estimating the second value based at least on a concatenation of at least a portion of points of a constellation formed by the block of input data symbols which exceed a prescribed limit (para [0074] "4.Create a vector, z, of a[l of the outer constellation points of the de-rotated symbol vector by concatenating the following four sets of constellation points: 1) all rn where Re(rn)>s, 2) all rn where Im(rn)>s (these rn are multiplied by .j), 3) all rn where Re(rn)<.s (these rn are multiplied by .1), and 4) all rn where Im(rn)<.s (these rn are multiplied by +j). See block 1235. Note that it is also possible to use a single set of constellation points less than four).It would have been obvious to a person of ordinary skill in the art at the time of the filling date of the invention to have included the method of concatenating the constellation points as per Nokia for the method of Rafie since it allows for efficient equalization based on the phase metric estimate (See Nokia, para [0075] (0077)).

Regarding claim 3, Rafie as modified by Nokia discloses the method of Claim 2, Furthermore, Nokia discloses: further comprising selecting the at least portion of points of the constellation based at least in part on a specific Cartesian coordinate area of the constellation (multiple sets, outer constellation, para (0071] "The value of the variables is chosen to select a set (or multiple sets) of outer constellations based on the modulation scheme being used and the value of the variable c is chosen to shift an outer constellation to be "centered" around the zero point of the real axis (or centered around the imaginary axis). See block 1210.").
Regarding claim 5, Rafie discloses the method of Claim 1,
Furthermore, Rafie discloses: wherein the receiving the block of input data
, symbols comprise receiving the block of input data symbols over a physical channel, the physical channel comprising a wireless channel (28GHz, para (0052] ". In one embodiment, the radio receiver including the system 400 operates in the local multipoint distribution LMDS) band at 28 GHz on a channel that is slowly changing with time.").Rafie does not explicitly disclose: having a carrier frequency within an mm Wave band. Waver, Nokia discloses: phase estimate and equalization (abstract)
and further discloses: Example steps for the QAM-Blind method are (again using the assumption that block 13 is the first block containing coded data) as follows (see FIG. 12, including FIGS. 12A and 12B; note that blocks 1205, 1210, 1220-1270, 1280, 1285, and 1290 may be performed by the phase noise tracking and reduction circuitry 270): (para (0070)) and further discloses: having a carrier frequency within a mm Wave band (FIG.2, para (0032] " As described below, a symbol block is a group of data or pilot symbols which are processed jointly as a group at a receiver to produce, for example, equalized data symbols or pilot estimates. The processing is typically done in the frequency domain in mm Wave systems because of the large bandwidths employed.”; para (0037] "How the time correlation behaves depends on the power spectral density (PSD) and some example PSDs are given in FIG. 2 ... Note that the PSD of the receiver LO is shown with an additional 15.6 dB over the actual measured value because the true phase noise will be that much larger because a 6. (6 times) multiplier is used to get the 12.74 GHz LO up to the 76 GHz needed to modulate an intermediate signal which is at 4 GHz up to a desired 72 GHz carrier frequency. ").
It would have been obvious to a person of ordinary skill in the art at the time of the filling date of the invention to have included the method of having a carrier frequency within the nm band as per Nokia for the method of Rafie since it allows for efficient phase error correction and tracking for all carrier frequencies. 
For claim 38, Rafie discloses a complex conjugate block 526, a multiplier 528, a summer 530, a delay element 532, and a CORDIC algorithm block 534, a table look up; and wherein the computer readable apparatus is configured to be executed in a wireless apparatus having an air interface, the wireless apparatus comprising either (1) a computerized user device, or fila small cell, or Gil} a microcell {See fine measurement, smoothing process, para 0075).
  For claim 28, Rafie does not disclose: Computer readable apparatus comprising a storage medium, the storage medium comprising at least one computer program, the at least one computer program comprising a plurality of instructions which are configured to, when executed on a processing device. However, Nokia discloses: phase estimate and equalization (abstract) and further discloses: Example steps for the QAM-Blind method are (again using the assumption that block 13 is the first block containing coded data) as follows (see FIG. 12, including FIGS. 12A and 12B; note that blocks 1205,1210,1220- 1270,1280,1285, and1290 may be performed by the phase noise tracking and reduction circuitry 270): (para (0070]) and further discloses: Computer readable apparatus comprising a storage medium, the storage medium comprising at least one computer program, the at least one computer program comprising a plurality of instructions which are configured to, when executed on a processing device (para (0009] "An exemplifying apparatus comprises one or more processors and one or more memories including computer program code. The one or more memories and the computer program code are configured to, with the one or more processors, cause the apparatus to perform at least the following: equalizing, based on a pilot block, a group of data symbols for a current block of data symbols in a plurality of blocks received over a communication channel to generate a group of equalized symbols; and de-rotating the group of equalized symbols as a function of a phase estimate to determine initial de-rotated equalized symbols, wherein the phase estimate is an estimate of phase caused by noise for blocks previous to the current block of data symbols.").It would have been obvious to a person of ordinary skill in the art to have included the memory and program and processing device of Nokia for the system of Rafie since it allows for calculating the phase metric and storing it for processing as required by Rafie (See Rafie, para [0021)).

    For claims 32-34, Rafie (2020/0126748) in view of Nigel James Tolson ( GB 2585394) discloses all the subject matter of the claimed invention with the exception of  wherein the selective tradeoff comprises at least a user-selectable degree of trade-off via at least one of a software configuration or firmware configuration;   
wherein the selective tradeoff is dynamically variable and controlled via one or more machine-based algorithms that are self-optimizing based on one or more operating environment conditions; and wherein the one or more operating environment conditions comprise an element of weather; wherein the computerized apparatus further comprises a 3rd Generation Partnership Project (3GPP) Fifth Generation New Radio Unlicensed (5G NR-U) capable gNodeB.  However, wherein the selective tradeoff comprises at least a user-selectable degree of trade-off via at least one of a software configuration or firmware configuration;   wherein the selective tradeoff is dynamically variable and controlled via one or more machine-based algorithms that are self-optimizing based on one or more operating environment conditions; and wherein the one or more operating environment conditions comprise an element of weather; wherein the computerized apparatus further comprises a 3rd Generation Partnership Project (3GPP) Fifth Generation New Radio Unlicensed (5G NR-U) capable gNodeB are well-known in the art. Thus, it would have been obvious to the person of ordinary in the at the time of the invention to use wherein the selective tradeoff comprises at least a user-selectable degree of trade-off via at least one of a software configuration or firmware configuration;   wherein the selective tradeoff is dynamically variable and controlled via one or more machine-based algorithms that are self-optimizing based on one or more operating environment conditions; and wherein the one or more operating environment conditions comprise an element of weather; wherein the computerized apparatus further comprises a 3rd Generation Partnership Project (3GPP) Fifth Generation New Radio Unlicensed (5G NR-U) capable gNodeB as well-known in the art in the communication of Rafie in view of Nigel James Tolson and further in view of Nokia Solutions and Network Oy (201 7/0026203) for the purpose of self-optimizing based on environment.

8.    Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rafie in view of Nigel James Tolson and further in view of Fuhrmannv et al. (5,991,308).

Regarding claim 4, Rafie discloses the method of Claim 1.

Furthermore, Rafie discloses: further comprising applying the second value as part of estimating a phase error compensation for a subsequent block of input data symbols "The fine measurement of the phase is now carried out over these M symbols. The resulting unmodulated symbols are processed through a non-causal averaging unit to smooth out the carrier phase estimate of the first M symbols of the burst. The parameter M is selected based on the burst length and the channel condition. In the embodiment described herein, a value of M=32 is used. Other values could be used in other designs. This smoothing process, improves the accuracy of the estimated phase value significantly and enhances the reliability of the phase estimate through reducing the impact of the additive white Gaussian noise."; para [0078) "The summer 512 removes the residual phase bias value, phi/4 in Equation 4), from the phase
argument, 25, to produce a coarse estimate of the undesired phase distortion, (circumflex over (psi)}G,]).").

Rafie and Nigel James Tolson do not disclose: the block of input data symbols and the subsequent block of input data symbols each being part of a TOM (time division multiplexer)_of data structure. However, Fuhrmann discloses: Ethernet packet transmission (abstract) and further discloses: FIG. 28A is a block diagram of the preferred embodiment of a transmitter within the inventive genus of the invention using bit parsing from each timeslot, TOMA/CDMA spreading, M-ary QAM modulation, code diversity, encoding of each tribit with redundant bits for forward error correction and to aid Viterbi Decoding in the receiver, scrambling of bits of each tribit for security and signal to noise improvements, ranging according to the preferred species and equalization circuitry. (FIG.28A, col. 4, In 59 - 67 ) and further discloses: the block of input data symbols and the subsequent block of input data symbols each being part of a TOM (time division multiplexed) slot data structure (FIG.1, col. 9, In 15-20 "In the preferred embodiment, symbols are formed by filling individual address locations in a framer memory (not shown) with 9 bit bytes which arrive one per timeslot. The individual data streams on buses 10 and 14 are TDMA streams divided into multiple successive timeslots."; col. 52, In 12-18 "Specifically, the slicer detector 466 generates a slicer error signal on bus 519 which indicates at least the phase error between the received signal and a legitimate point in the constellation. During timeslot 0, the signal on 519 (which has been demodulated using the local oscillator signal on line 427) will indicate the phase error between the local oscillator signal and the pilot channel. ").It would have been obvious to a person of ordinary skill in the art at the time of the filling date of the invention to have included the method of phase error compensation and correction TDM slot data structure as per Fuhrmann for the method of Rafie since it allows for phase error compensation and efficient carrier recovery (See Fuhrmann, col. 52, In 18-44, FIG. 36).


9.   Claims 29-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

10.   Claims 21-27 are allowed.

11.    Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
11THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


11. Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG T TON whose telephone number is (571)272-
3171. The examiner can normally be reached on Monday to Friday 5:30 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an
interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/Awww.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair- my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571- 272-1000.

/DANG T TON/
Primary Examiner, Art Unit 2476
/D.T.T/